DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 29-36 are objected to because of the following informalities:  in line 1, a space should be present between ‘25’ and ‘wherein’.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-19, 21-31, and 33-36 are rejected under 35 U.S.C. 102(a) as being anticipated by Westwood et al. WO 2010/098793.

As to claims 1, 13, and 25,  Westwood teaches a method for making an adult incontinent device comprising the steps of: providing a chassis for the adult incontinent device, the chassis having a lateral attachment surface; affixing a wing – where Westwood teaches a laminate 26 (Figure 3) to be used as a web for attaching to the lateral attachment surface of an absorbent garment chassis (paragraphs 0077, 0083), the wing is a stretch laminate with at least one nonwoven layer and at least one elastic layer (paragraphs 0009, 0046, 0058, 0060, 0083), the nonwoven layer and the elastic layer are bound together in face-to-face contact (paragraph 0064), the stretch laminate has at least one stretch zone 30 and at least one non-stretch zone 28,40 (Figure 3; paragraphs 0007, 0009, 0069), the stretch laminate has no overlap portions between the stretch zone and the non-stretch zone in that the non-stretch or inelastic or dead zones are formed by fusing of the laminate to form the non-stretch zones (Figure 3, paragraphs 0064, 0069).  Thus areas that are not fused, stretch zones, do not overlap with areas that are fused, non-stretch zones (Figure 3, paragraph 0082); and thereby forming the adult incontinent device.  Westwood teaches calendering provides elastic and inelastic zones that allows the wings to be more robustly attached to the chassis as well as providing an attachment point for the hood/diaper fastening system. Without dead zones, creep and shear of elastic fabric could occur adjacent to attachment point to the chassis or hook (paragraph 0007). 
As to claims 2, 14 and 26, the wing has one stretch zone 30 located between two non-stretch zones 40 (Figure 3; paragraphs 0077, 0082).  Westwood teaches the laminate has dead zones (non-stretch zone) for attachment to the garment chassis (paragraph 0077). Westwood teaches a laminate 26 (Figure 3) to be used as a web for attaching to the lateral attachment surface of an absorbent garment chassis (paragraphs 0077, 0083),As to claims 3, 15,  and 27, the wing has at least two stretch zones 30 and at least three non-stretch zones 40, the stretch zones and the non-stretch zones alternating across the wing (Figure 3; paragraphs 0077, 0082), and one non-stretch zone is affixed to the lateral attachment surface. Westwood teaches a laminate 26 (Figure 3) to be used as a web for attaching to the lateral attachment surface of an absorbent garment chassis (paragraphs 0077, 0083),As to claims 4, 16,  and 28,  the wing has at least two stretch zones 30 and at least one non-stretch zone 40, the stretch zones and the non-stretch zones alternating across the wing (Figure 3; paragraphs 0077, 0082), and one stretch zone is affixed to the lateral attachment surface - where Westwood teaches a laminate 26 (Figure 3) to be used as a web for attaching to the lateral attachment surface of an absorbent garment chassis (paragraphs 0077, 0083).As to claims 5, 17, and 29, Westwood teaches the stretch laminate comprises a first nonwoven, a second nonwoven, and elastic film sandwiched therebetween – where Westwood teaches T is a first thermoplastic, C is a second thermoplastic, and E is an elastomer (paragraph 0075). Westood further teaches the thermoplastic layers includes (in situ laminates) nonwovens (paragraphs 0019, 0026, 0074). As to claims 6, 18, and 30, Westwood teaches the nonwoven is a spunbond nonwoven (paragraphs 0009). As to claims 7, 19, and 31, the stretch zone comprises a laminate of the nonwoven layer and the elastic layer (paragraphs 0009, 0069). As to claims 9, 21, and 33, Westwood teaches the elastic layer is: activated, non-activated, partially activated; and/or activated to varying degrees – where Westwood teaches the fabric is stretched before bonding (paragraphs 0067, 0071, 0073-0074, 0094). As to claims 10, 22, and 34, Westwood teaches the diaper includes wings or ears to which fasteners, indicated as the hook portion of a hood and loop fastener are attached (paragraph 0102). Westwood teaches the laminate is used as a diaper ear/wing attached to the chassis (paragraphs 0077, 0083)As to claims 11, 23, and 35, the wing has a dimension (d1) and d1 is greater than 100 mm – where Westwood teaches a width in within the range of greater than 100 mm in some embodiments (paragraph 0082). As to claims 12, 24, and 36, Westwood teaches the stretch laminate having no overlap portions between the stretch zone and the non-stretch zone is characterized by the nonwoven layer having a continuous path from the lateral attachment area to either another lateral attachment area on the chassis or a free end of the wing – where the wing comprises a laminate of first and second nonwovens and an elastic material (Figure 3; paragraphs 0009, 0046, 0058, 0060, 0069, 0075).  The nonwoven is present from a lateral attachment area to a free area of the wing as the inelastic areas a formed by areas where the laminate is bonded/fused together (paragraphs 0077-0082-0083. 


Allowable Subject Matter

Claims 8, 20, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Westwood is considered to be the closest prior art.  Westwood does not teach or suggest the non-stretch zones comprises no elastic layer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pagnoni et al. US Patent Application Publication 2015/0257945 is cited to show an absorbent article having elastic/inelastic panels attached to a chassis.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781